Citation Nr: 0733174	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

The veteran does not currently have residuals of a right knee 
injury. 


CONCLUSION OF LAW

Residuals of a right knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
  
VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's April 2003 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  In making this determination, the 
Board notes that the veteran's service medical records are 
not on file.  Correspondence from the National Personnel 
Records Center (NPRC), dated in April 2003, noted these 
records are presumed to have been lost in a 1973 fire at that 
facility.  The veteran was notified of this loss by the RO in 
a June 2003 letter.  A subsequent search by NPRC for morning 
reports and/or SGO records relating to the veteran's claimed 
inservice right knee injury was negative. Consequently, in 
reaching this decision, the Board acknowledges, and accepts, 
the heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The RO has obtained all of the veteran's identified VA 
medical treatment records, and private treatment records. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also does not 
find that a VA examination is necessary in this matter.  
There is no evidence of current right knee disorder.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record. See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 
 (2006).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the veteran is seeking service connection for 
residuals of a right knee injury.  Specifically, he claims to 
have injured his right knee twice while on active duty 
service.  First, he alleges that he injured when it struck a 
bulkhead while going overseas onboard the U.S.S. Stewart.  He 
also claims that he reinjured his right knee while playing 
football in Germany in October or November 1953.  In a 
statement, dated in April 2003, he indicated that his below 
the knee amputation of the right leg was due to his inservice 
right knee injury.

As noted above, the veteran's service medical records are not 
available in this matter.  Moreover, a search of morning 
reports and/or SGO records to verify the veteran's claimed 
injuries was negative.

A review of the veteran's post service medical treatment 
reports is also silent as to any complaints of or findings 
relating to residuals of an inservice right knee disorder.

A private treatment report, dated in July 1980, noted that 
the veteran had been diagnosed with hypertensive vascular 
disease and mild diabetes.  A VA physical examination, 
performed in July 1980, noted that the veteran's bones and 
joints were within normal limits.  No complaints of right 
knee pain were indicated.

Subsequent treatment records indicate that the veteran 
underwent a below the knee amputation of the right leg in 
July 2002.  Treatment reports, dated in February 2003 and in 
May 2003, noted that the veteran had undergone a right leg 
amputation secondary to peripheral vascular disease.  A 
treatment report, dated in January 2004, noted that the 
veteran wears a prosthesis on his right leg and ambulates 
with a walker.  

Despite the veteran's alleged inservice injuries to his right 
knee, the United States Court of Appeals for Veterans Claims 
(Court) has held that without a current disability, there can 
be no entitlement to compensation. See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The evidence of record does not show any current residuals of 
an inservice right knee injury.  Even if the Board were to 
accept that the veteran injured his right knee during his 
military service, there is no indication that this condition 
was chronic and ongoing.  There is no evidence of record 
showing post service treatment for a right knee disorder.  
Moreover, there is no competent evidence of record suggesting 
a causal link between the veteran's claimed inservice right 
knee injury and his current status post right below the knee 
amputation, diabetes mellitus and/or hypertensive vascular 
disease.   

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a right knee injury.  As 
such, that doctrine is not applicable in the instant appeal 
and his claims must be denied. 38 U.S.C.A. § 5107.




ORDER

Service connection for residuals of right knee injury is 
denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


